Citation Nr: 0812158	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, with involvement of the hip and 
knee, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to February 
1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By rating action dated in May 2003, 
the RO denied the veteran's claim for an increased rating for 
the residuals of a fracture of the left femur and entitlement 
to a TDIU.  The June 2004 rating decision granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective August 13, 2003.  In April 2005 the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.

The Board issued a decision in October 2005 that denied an 
initial evaluation in excess of 30 percent for PTSD, denied 
an increased rating for residuals of a fracture of the left 
femur with knee and hip involvement, and denied entitlement 
to a TDIU.  The veteran appealed the October 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated April 12, 2007, the Court 
granted a Joint Motion to remand this appeal to the Board.  
This Order served to vacate the October 26, 2005 Board 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion (pages 1-2) stated as follows:

The parties agree that the Board 
committed administrative error and that 
remand is required because 1) the Board's 
statement of reasons or bases for its 
conclusion as to the [veteran's] PTSD 
claim is insufficient insofar as it did 
not discuss lay statements that describe 
observed symptoms, 2) the Board relied on 
a PTSD examination report that does not 
appear to have considered all of the 
evidence [lay statements] regarding 
Appellant's symptomatology, 3) the Board 
relied on an examination report relating 
to the residuals of a fracture of the 
left femur that did not sufficiently 
explain any disability resulting from 
Appellant's asserted muscle wasting, and 
4) the claim as to TDIU must be remanded 
as it is inextricably intertwined with 
Appellant's claims that require remand.

The Board notes that the Joint Motion's discussion of lay 
statements was referencing statements made by the veteran and 
his mother, daughter, and spouse.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the increased rating 
claims, in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), as well 
the inextricably intertwined TDIU issue, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The appellant should be 
specifically apprised of the rating 
criteria for consideration as to each 
service-connected disability at issue.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination, and the examiner 
must specifically state that a review of 
the claims file has been undertaken.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should opine as to the impact of 
the PTSD on the veteran's ability to 
maintain substantially gainful 
employment.  The examiner is asked to 
specifically note, and comment upon, as 
appropriate, statements made by the 
veteran and his mother, spouse and 
daughter, as submitted in March 2004, 
pertaining to the veteran's PTSD 
symptoms.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of a fracture of the left 
femur, with involvement of the hip and 
knee.  The claims file must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner must specifically state that a 
review of the claims file has been 
undertaken.  All indicated studies should 
be performed, and all findings reported 
in detail. The examiner is requested to 
state whether the veteran has any muscle 
wasting in the relevant areas.

The examiner is also requested to opine 
as to the impact of the residuals of the 
left femur fracture on his ability to 
maintain substantially gainful 
employment.  The examiner is asked to 
specifically note, and comment upon, as 
appropriate, statements made by the 
veteran and his family, as submitted in 
April 2003, pertaining to the left femur 
fracture symptoms.

4.  The AOJ should then readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD, entitlement to an increased rating 
for residuals of a fracture of the left 
femur, with involvement of the hip and 
knee, currently evaluated as 30 percent 
disabling, and entitlement to a TDIU.  If 
any benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




